Citation Nr: 1329229	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected peripheral neuropathy of 
the left lower extremity.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected peripheral neuropathy of 
the right lower extremity.

3.  Entitlement to a disability rating greater than 10 
percent for service-connected degenerative arthritis of the 
right knee.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to October 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2010 and November 2010 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Manchester, New Hampshire.

In August 2010, the RO granted service connection for 
peripheral neuropathy of the right and left lower 
extremities and assigned each initial 10 percent disability 
ratings.  The RO also denied an disability rating greater 
than 10 percent for the service-connected degenerative 
arthritis of the right knee.  The Veteran expressed 
disagreement with the respective disability ratings.  In 
November 2010, the RO denied entitlement to a TDIU.  The 
Veteran timely filed an notice of disagreement.  He has 
perfected as substantive appeal as to each issue.

In July 2013, the Veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of that hearing has been associated 
with his claims file.  The provisions of 38 C.F.R. § 
3.103(c)(2) impose two distinct duties on VA employees, 
including Board personnel, in conducting hearings: the duty 
to explain fully the issues and the duty to suggest the 
submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the 
July 2012 hearing, the undersigned clarified the issues on 
appeal and inquired as to the severity of the Veteran's 
asserted symptoms.  The Veteran was offered an opportunity 
to ask the undersigned questions regarding his claims.  The 
Board, therefore, concludes that it has fulfilled its duty 
under Bryant. 

In July 2013, the Veteran submitted a private medical record 
providing the results of diagnostic testing associated with 
cardiac function.  As service connection is in effect for 
coronary artery disease, the Board construes this 
correspondence as an informal claim for an increased 
disability rating for said disability.  The issue has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action. 

In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the Veteran's claim.  
A review of the documents in such file reveals that they are 
either duplicative of the evidence in the paper claims file 
or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Peripheral neuropathy of the left lower extremity is 
manifested by no more than mild incomplete paralysis during 
the entire pendency of the claim.

2.  Peripheral neuropathy of the right lower extremity is 
manifested by no more than mild incomplete paralysis during 
the entire pendency of the claim.  

3.  Right knee disability is not manifested by recurrent 
subluxation or lateral instability; right knee flexion is at 
least to 120 degrees and extension is full. 



4.  Resolving all reasonable doubt in the Veteran's favor, 
his service-connected disabilities preclude gainful 
employment for which his education and occupational 
experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8524 (2012).

2.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8524 (2012).

3.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2012). 

4.  The criteria for a TDIU have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.16  (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2012), requires VA to assist a claimant at the 
time that he or she files a claim for benefits.  As part of 
this assistance, VA is required to notify claimants of what 
they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).  In addition, the notice requirements 
of the VCAA apply to all five elements of a service 
connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

By letters dated in January 2010, February 2010, March 2010, 
May 2010, and August 2010 the Veteran was notified of the 
evidence not of record that was necessary to substantiate 
his claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was also provided with the requisite 
notice with respect to the Dingess requirements.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Concerning the claims for an increased initial disability 
rating for peripheral neuropathy of the left and right lower 
extremities, the appeal arises from a grant of service 
connection in an August 2010 rating decision; and as the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify the 
Veteran in this case has been satisfied.  See Hartman v. 
Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Nevertheless, in the above-mentioned 
letters and other correspondence provided by the RO, the 
Veteran was notified of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned. 

For the remaining increased compensation claims, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice  regarding how disability ratings 
and effective dates are assigned.  See Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above-mentioned letters and other correspondence 
provided by the AOJ.  Specifically, VA informed the Veteran 
of the necessity of providing, on his own or by VA, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability 
be found, a disability rating would be determined by 
applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been 
medically evaluated.  In sum, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandates of the VCAA.  

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the 
Veteran's favor.  38 C.F.R. § 4.3.  If there is a question 
as to which disability rating to apply to the Veteran's 
disability, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2012); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Where a Veteran is appealing the 
initial assignment of a disability rating, the severity of 
the disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a 
disability for any increased rating claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment 
of separate ratings for the same manifestations of a 
disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional 
loss, limitation of motion due to pain is not necessarily 
rated at the same level as functional loss where motion is 
impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 
cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, the possible manifestations of functional loss 
include decreased or abnormal excursion, strength, speed, 
coordination, or endurance (38 C.F.R. §§ 4.40), as well as 
less or more movement than is normal, weakened movement, 
excess fatigability, and pain on movement (as well as 
swelling, deformity, and atrophy) that affects stability, 
standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, 
functional loss caused by pain must be rated at the same 
level as if the functional loss were caused by any of the 
other factors cited above.  Therefore, in rating the 
severity of a joint disability, VA must determine the 
overall functional impairment due to these factors.  When 
rating spine disabilities, the Board must discuss any 
additional limitation of motion that a Veteran has due to 
pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. 
App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2012).

Peripheral Neuropathy of the Left and Right Lower 
Extremities

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 
(2010), the United States Court of Appeals for Veterans 
Claims (Court) held that even in increased rating claims, 
when VA receives a submission of new and material evidence 
within one year of a rating decision addressing the 
condition, 38 C.F.R. § 3.156(b) (2012) requires any 
subsequent decision to relate back to the original claim.  
Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 
(Fed. Cir. 2011).  A review of the Veteran's claims file 
reveals that following the issuance of the February 1997 
rating decision granting service connection for diabetes 
mellitus, there is no evidence received within one year 
which relates to any peripheral neuropathy associated 
thereto.  Thus, with respect to the Veteran's claim seeking 
an increased initial disability rating, the August 2010 
rating action is the proper rating decision on appeal.

The Veteran's peripheral neuropathy of the left and right 
lower extremities has been rated separately as neurological 
a condition under 38 C.F.R. § 4.124a, Diagnostic Code 8524, 
which provides the criteria for paralysis of the popliteal 
nerve.  Under this diagnostic code provision, a 10 percent 
disability rating is warranted where there is mild 
incomplete paralysis.  A 20 percent disability rating is 
warranted where there is moderate incomplete paralysis.  A 
30 percent disability rating is warranted where there is 
severe incomplete paralysis.  Complete paralysis warrants a 
maximum 40 percent disability rating.

"Complete paralysis" of the popliteal nerve is manifested by 
plantar flexion lost, frank adduction of the foot 
impossible, flexion and separation of toes abolished, no 
muscle in sole can move, in lesions of the nerve high in 
popliteal fossa, plantar flexion of the foot is lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8524 (2012). 

"Incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type given for 
complete paralysis, whether due to varied level of the nerve 
lesion or partial regeneration; when the involvement is 
wholly sensory, the rating should be for the mild, or at 
most the moderate, degree.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8410 to 8540 (Diseases of the Peripheral Nerves).

Private outpatient treatment record from S. R. Rudman, 
D.P.M., dated from January 2009 to December 2009 show that 
the Veteran had developed diabetic neuropathy of the lower 
extremities.  Physical evaluation of the lower extremities 
revealed decreased sensation to vibration, pin-prick, and 
light touch.   
A VA outpatient treatment record dated in March 2010 shows 
that a complete visual examination of the feet was normal.  
Examination of sensation of the feet utilizing a 
monofilament was also normal.

A VA examination report dated in July 2010 shows that the 
Veteran reported primarily experiencing numbness in the feet 
extending up both lower extremities.  He also described some 
tingling of the toes and some achy pain which was rather 
vague in nature.  He denied any severe burning pain.  There 
was no evidence of any foot ulcerations of skin breakdown.  
He was not on any specific treatment for neuropathy.  He did 
no perceive any motor weakness.  There were no flare-ups of 
neuropathy symptoms.  The symptoms were more or less 
constant and slowly progressive.

Physical examination revealed no peripheral edema of the 
extremities.  Right and left dorsalis pedis and posterior 
tibial pulses were 2+ and symmetric.  There was no evidence 
of skin ulcerations or breakdown.  Neurologic examination of 
the lower extremities revealed that they were symptomatic, 
with diminished sensation to filament over the plantar 
surface in the toes of both feet which extended over the 
dorsum of the feet and to slightly above the ankle level.  
Sensation to pinprick was also diminished in the same 
locations.  These were all in a stocking-like distribution.  
There was no loss of motor strength or evidence of muscle 
weakening or atrophy in the lower extremities.  The 
diagnosis was peripheral neuropathy of the bilateral lower 
extremities that was manifest as sensory paralysis of 
branches of the distal popliteal nerves.  This condition was 
said to affect the Veteran's ability for prolonged standing 
and ambulation.  There was also increased risk of minor 
trauma and infection to the feet bilaterally.  It would 
decrease stamina for chores, shopping, and other daily 
activities requiring him to be on his feet for prolonged 
periods of time.

During his July 2013 hearing, the Veteran described 
experiencing constant pain that he rated as a two to three 
in severity on a scale of 10.  He noted that when sitting, 
it would be a two, but when up and moving around, it would 
increase in severity.  He added that sitting and resting 
would relieve the symptoms.  He also reported experiencing 
constant numbness, and tingling that was not as constant.  
He indicated that he was prescribed orthotics.

Having considered the medical evidence of record, the Board 
finds that the Veteran's peripheral neuropathy of the left 
and right lower extremities does not meet the criteria for 
the assignment of the next higher 20 percent disability 
rating for incomplete paralysis.  In this regard, there is 
no indication that either left or right lower extremity 
disability is manifested by either moderate or severe 
incomplete paralysis or by complete paralysis.  The Veteran 
has described his symptoms a two or three on a scale of 10 
in severity.  The VA examiner in March 2010 found the feet 
to be within normal limits.  The VA examiner in July 2010 
determined that right and left dorsalis pedis and posterior 
tibial pulses were 2+ and symmetric, with diminished 
sensation to filament and pinprick, but with no loss or 
motor strength, muscle weakening, or atrophy.  Clinical 
evidence does not show that the Veteran's symptoms cause 
anything more than mild impairment.  Accordingly, review of 
the medical evidence does not show that the Veteran warrants 
a disability rating greater than the currently assigned 10 
percent in each lower extremity.  

The Board has considered the statements of the Veteran as to 
the extent of his current symptoms.  He is certainly 
competent to report that his symptoms are worse.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  In evaluating a claim 
for an increased schedular rating, however, VA must consider 
the factors as enumerated in the rating criteria discussed 
above, which in part involves the examination of clinical 
data gathered by competent medical professionals.

Accordingly, the Board finds that the overall disability 
picture over the entire course of the claim period most 
closely approximates the criteria for a 10 percent 
disability rating.  The Board has considered whether a 
staged rating is appropriate in the present case, however, 
the Veteran's symptoms remained constant throughout the 
course of the claim period and, as such, staged ratings are 
not warranted.  See Fenderson, supra.

The preponderance of the evidence is against the claim of a 
disability rating higher than 10 percent for peripheral 
neuropathy of each lower extremity; 


therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Degenerative Arthritis of the Right Knee

A review of the Veteran's claims file reveals that following 
the issuance of the 
June 1983 rating decision granting service connection for 
the Veteran's right knee disability, there is no evidence 
received within one year which relates to the right knee.  
Thus, with respect to the Veteran's claim seeking an 
increased disability rating, the August 2010 rating action 
is the proper rating decision on appeal.  See Buie, 24 Vet. 
App. at 251-52; Bond, 659 F.3d at 1362.

The Veteran's right knee disability has been rated under 
Diagnostic Code 5010 for arthritis, which provides that a 
claim shall be rated under the criteria of Diagnostic Code 
5003 for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2012).  Diagnostic Code 5003 mandates 
that the disability be rated upon the limitation of motion 
of the specific joint or joints involved.  If the disability 
is noncompensable under the appropriate diagnostic code 
provision for the joint involved, a 10 percent disability 
rating will be for application for such major joint or group 
of minor joints affected by limitation of motion.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups; and a 20 percent disability rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joints with occasional 
incapacitating exacerbations.  Id.  Crepitation either in 
the soft tissues such as the tendons or ligaments, or within 
the joint structures, should be considered as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2012).

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
maximum 30 percent disability rating.  38 C.F.R. § 4.71a , 
Diagnostic Code 5260 (2012).

Under Diagnostic Code 5261, extension that is limited to 10 
degrees warrants a 10 percent disability rating and 
extension limited to 15 degrees warrants a 20 percent 
disability rating.  Extension limited to 20 degrees warrants 
a 30 percent disability rating, extension limited to 30 
degrees warrants a 40 percent disability rating, and 
extension limited to 45 degrees warrants a maximum 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2012).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2012).

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VA's General Counsel  held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003-5010 (for the arthritis) and Diagnostic 
Code 5257 (for the instability) based on additional 
disability.  Likewise, if a claimant has a disability rating 
under Diagnostic Code 5003 for arthritis of the knee, and 
there is evidence of instability, a separate rating is 
available under Diagnostic Code 5257.  See VAOPGCPREC 9-98 
(August 14, 1998).  It is also possible to receive separate 
ratings for limitation of flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

A private progress note from the Family Physicians of 
Manchester, dated in July 2009, shows that the Veteran 
reported right knee pain.  He described recent activity 
resulted in soreness and stiffness in the knee.  He added 
that it felt like it would give out.  He noticed it was 
worse going up and down stairs.  There was no swelling or 
locking.  Physical examination revealed the right knee had 
full range of motion with flexion to 120 degrees.  There was 
mild tenderness at the medial joint line.  Drawer, Apley, 
and McMurray tests were negative.  He did have some 
crunching of the patella.  The assessment was knee pain, 
probably degenerative joint disease.  X-rays revealed 
moderate degenerative changes and moderate patellar 
spurring.

A VA examination report dated in July 2010 shows that the 
Veteran described intermittent right knee pain that has 
slowly increased in severity.  He describes symptoms of 
feeling like the knee was somewhat unstable, especially when 
going up stairs or with any stepping up motion such as 
getting up on a stool.  He felt that the knee may lock up at 
times, but there did not appear to be any actual limitation 
of motion.  He noted some recent cracking and grinding 
sensations when moving the knee.  He had not had any falls.  
He felt at times it was partially buckled, but he was able 
to prevent himself from falling by grabbing onto nearby 
railings, furniture, or other objects.  He had not recently 
noted any swelling.  There was no history of recent 
effusion.  The knee did not appear to be tender.  He 
reported some physical therapy within the preceding two 
years, which would somewhat help temporarily. He was not 
receiving any current treatment for the right knee other 
than taking over-the-counter medication on an as needed 
basis.  He reported flare-ups, which were rather vaguely 
described.  This seemed to be more a symptom of intermittent 
increased pain, which may occur two to three times weekly in 
the recent past, lasting for up to several hours.  He could 
not describe any precipitating factors.  These would appear 
to occur randomly.  He noted that the flare-ups were 
occurring more frequently prior to his recent course of 
physical therapy.  He did not require a cane or any other 
assistive device for ambulation.  He did not have a knee 
brace.  He reported limitations of standing of about five to 
10 minutes, after which he would need to sit down.  He had 
no history of any surgery on the right knee.

Physical examination of the right knee revealed that there 
was slight sense of bony swelling of the knee.  No effusion 
or signs of synovitis were present.  There was some grinding 
sensation with flexion and extension.  Medial and lateral 
ligaments were stable.  Drawer sign was normal.  McMurray's 
test was negative.  Range of motion of the right knee was 
full extension at zero degrees and flexion to 140 degrees.  
Following three repetitions of flexion and extension, there 
was no change in the above-noted measurements.  There was 
slight pain noted with motion initially, and he reported 
slight increase in pain following three repetitions.  For 
comparison, the left knee range of motion was also full from 
zero to 140 degrees without any evidence of pain and no 
change following three repetitions.  On the day of 
examination, the Veteran had a normal range of motion, both 
before and after repetitions with only slight increase in 
discomfort.  The Veteran did complain of some flare-ups 
manifested mainly by an increased amount of pain.  The 
examiner concluded that based on examination results, no 
additional loss of range of motion would likely be expected 
in the right knee with flare-ups or repetitious use.  The 
diagnosis was degenerative arthritis of the right knee.  The 
diagnosis was based on examination and Veteran's X-rays 
taken in July 2009 showing degenerative changes.  The 
examiner added that this condition would have affects on the 
Veteran's activities in terms of restricting prolonged 
standing, kneeling, squatting, climbing stairs, or other 
chores involving repetitious use of the knee.

During the July 2013 hearing, the Veteran described that his 
right knee had been painful and wobbly.  He added that he 
was on medication, and that he was worried about being 
lightheaded while going up stairs.  He added that once in 
awhile when walking, he would stumble.  When asked if the 
knee would give out, he stated that it would feel like it 
was going to give out, but that he had never actually fallen 
as he would catch himself.  He would use a handrail on 
stairs so as not to fall.  He reported constant pain, but 
denied swelling.  He did not wear a brace, but would use a 
cane for ambulation on occasion.

Having considered the medical evidence of record, the Board 
finds that the Veteran's right knee disability does not meet 
the criteria for the assignment of the next higher 20 
percent disability rating.  The evidence of record, as 
detailed in pertinent part above, does not show a range of  
motion finding that warrants a disability rating greater 
than 10 percent under either Diagnostic Codes 5260 or 5261.  
38 C.F.R. § 4.7.  Specifically, in July 2009, the Veteran 
had motion from zero degrees of extension to 120 degrees of 
flexion, and in July 2010, he had motion from zero degrees 
of extension to 140 degrees of flexion.  As a result, the 
criteria for a compensable disability rating [let alone the 
next higher 20 percent (flexion of 30 degrees/extension of 
15 degrees)] for limitation of knee flexion or extension are 
not met under either Diagnostic Codes 5260 or 5261.

Notwithstanding the above findings, as provided by 
Diagnostic Code 5003, in the absence of limitation of motion 
extensive enough to warrant a compensable disability rating 
under Diagnostic Codes 5260 or 5261, a disability rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion has been objectively confirmed.  The 
Veteran's pain has already been considered in granting the 
10 percent disability rating.  Thus, he is in receipt of the 
maximum rating to which he is entitled under Diagnostic Code 
5003.

Consideration has been given to assigning a higher 
disability rating based on 
functional loss due to pain, weakness, fatigability, and 
incoordination causing additional disability beyond that 
reflected on range of motion measurements pursuant to 38 
C.F.R. §§ 4.40, 4.45, and DeLuca.  However, in the July 2010 
VA  examination of record, there was no additional loss of 
range of motion or functional impairment following 
repetitive use.  Additionally, even when additional 
functional loss is considered, there is no persuasive 
evidence that flexion is limited to 30 degrees or extension 
is limited to 15 degrees so as to warrant the next higher 
disability rating of 20 percent in the right knee.

In considering a separate disability rating under Diagnostic 
Code 5257, which provides the rating criteria for other 
impairment of the knee manifested by subluxation or lateral 
instability.  The Board finds that, while the Veteran has 
reported that his knee on occasion felt like it would give 
out, he also reported that he had never fallen.  
Furthermore, Drawer sign and McMurray's tests was negative, 
and there has never been a diagnosis of either subluxation 
or lateral instability.  As such, the assignment of a 
separate disability rating under Diagnostic Code 5257 would 
not be warranted.

In considering the applicability of other diagnostic codes, 
the Board notes that Diagnostic Code 5258 provides the 
rating criteria for dislocation of semilunar cartilage and 
Diagnostic Code 5259 provides the rating criteria for 
symptomatic removal of semilunar cartilage.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
warranted when there is dislocation of the semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  In this regard, the Board finds 
that a separate rating would not be warranted under 
Diagnostic Code 5258 because the medical evidence of record 
does not show that there is dislocation with frequent 
episodes of locking and effusion into the joint. 

Under Diagnostic Code 5259, a 10 percent disability rating 
is warranted for symptomatic removal of the semilunar 
cartilage.  The medical evidence of record has not shown 
that the Veteran has undergone symptomatic removal of the 
semilunar cartilage of right knee.  Therefore, separate 
consideration under Diagnostic Code 5259 is not warranted. 

The Board also finds that Diagnostic Code 5262 (impairment 
of the tibia and fibula) and Diagnostic Code 5263 (genu 
recurvatum) are not applicable here, as the medical evidence 
does not show that the Veteran has any of these 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 
5263. 

The Board further finds that, since the date of the 
Veteran's claim for an increased disability rating, there 
were no distinct periods of time during which his right knee 
warranted a disability rating higher than that currently 
assigned.  Accordingly, he is not entitled to receive a 
staged disability rating.  See Hart, supra. 

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno, 6 Vet. App. at 470.  However, in evaluating a claim 
for an increased schedular rating, VA must consider the 
factors as enumerated in the rating criteria discussed 
above, which in part involves the examination of clinical 
data gathered by competent medical professionals.

The preponderance of the evidence is against the claim of a 
disability rating higher than 10 percent for degenerative 
arthritis of the right knee, therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert , 1 Vet. 
App. at 49. 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral 
peripheral neuropathy of the lower extremities and right 
knee disability do not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular disability rating is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular disability rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must 
be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If 
not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related 
factors identified in the regulations as "governing norms."  
Id; see 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral 
of the Veteran's claim for extra-schedular consideration.  
The level of severity of the Veteran's bilateral peripheral 
neuropathy of the lower extremities and right knee 
disability is contemplated by the applicable diagnostic 
criteria.  The criteria provide for a higher rating, but as 
has been discussed above, the ratings assigned herein are 
appropriate.  In view of the adequacy of the disability 
rating assigned under the applicable diagnostic criteria, 
consideration of the second step under Thun is not for 
application in this case.  Accordingly, the claims will not 
be referred for extra-schedular consideration.

TDIU

Total disability ratings for compensation will be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.340  and 4.16(a).  However, if there is only 
one such disability, it shall be ratable at 60 percent or 
more, and, if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a). 
In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the Veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 
342 (2000), the United States Court of Appeals for Veterans 
Claims (Court) defined "substantially gainful employment" as 
an occupation that provides an annual income that exceeds 
the poverty threshold for one person, irrespective of the 
number of hours or days that the Veteran actually works and 
without regard to the Veteran's earned annual income . . ."  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Court also discussed the meaning of "substantially gainful 
employment."  In this context, the Court, citing Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the 
following standard: 

It is clear that the claimant need not be a total 
"basket case" before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  
See also, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  That is, a Veteran may be considered unemployable 
upon termination of employment that was provided on account 
of disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

Service connection is in effect for coronary artery disease, 
rated at 60 percent; diabetes mellitus, rated at 20 percent; 
peripheral neuropathy of the left lower extremity, rated at 
10 percent; peripheral neuropathy of the right lower 
extremity, rated at 10 percent; degenerative arthritis of 
the right knee, rated at 10 percent; bilateral inguinal 
hernia repair, rated as noncompensable, and left ear hearing 
loss, rated as noncompensable.  The combined disability 
rating during is 80 percent.  As such, the Veteran satisfies 
the requirements under 4.16(a) and the sole question, thus, 
becomes whether his service-connected disabilities, in and 
of themselves, preclude him from securing or following a 
substantially gainful occupation.

During his July 2013 hearing, the Veteran reported having to 
take early retirement from a shop teacher because of the 
pain associated with standing for prolonged periods of time.  
He added that his last two years were very painful.  He 
indicated that he could not work because all jobs that he 
had applied for required certain physical activities that he 
could not perform.  He added that if he had a position where 
he could sit down, he could probably work part time.  
However, if it required any lifting, walking, carrying, or 
just standing, he could not undertake the position.  He also 
noted that his heart disability prevented any strenuous 
activity, and that he could not walk or stand for any 
significant period of time.  He reported that he had a 
bachelors degree, but that his entire career was teaching in 
the technical field which was not sedentary.

In evaluating the Veteran's service-connected ischemic heart 
disease during the  July 2010 VA examination, the VA 
examiner indicated that the condition would have a 
significant effect on the Veteran's daily activities with 
inability to perform harder physical labor and restrictions 
on exercise of an aerobic nature.  In evaluating the 
bilateral peripheral neuropathy of the lower extremities, 
the VA examiner added that the condition would affect 
Veteran's ability for prolonged standing and ambulation; 
increase the risk of minor trauma and infection to the feet 
bilaterally; and decrease stamina for chores, shopping, and 
other daily activities requiring him to be on his feet for 
prolonged periods of time.  The right knee disability was 
said to have affects on the Veteran's activities in terms of 
restricting prolonged standing, kneeling, squatting, 
climbing stairs, or other chores involving repetitious use 
of the knee.

A private medical record dated in April 2013 shows that the 
Veteran's cardiac function assessment resulted in metabolic 
equivalents (METs) of 2.1.  This is suggestive of a heart 
workload that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  See generally, 38 C.F.R. § 4.104.  

Based on the foregoing evidence of record, and resolving 
doubt in the Veteran's favor, the Board finds that he is 
unemployable due to his service-connected disabilities taken 
as a whole.  The medical evidence referenced above shows 
that the Veteran is not working, and that his employment 
history has primarily encompassed work that required 
prolonged standing and physical activity.  In light of the 
findings of the July 2010 VA examiner and the private 
medical treatment record dated in April 2013, the Board 
resolves reasonable doubt in the Veteran's favor to find 
that his service-connected disabilities have combined to 
make him incapable of obtaining or retaining substantially 
gainful employment.


ORDER

An initial disability rating greater than 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity is denied.

An initial disability rating greater than 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity is denied.

A disability rating greater than 10 percent for service-
connected degenerative arthritis of the right knee is 
denied.

A TDIU is allowed, subject to the applicable criteria 
governing the payment of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


